                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                   Case No: 6:18-cv-1346-Orl-40TBS

NET ONE INTERNATIONAL, INC.,

                    Defendant.
                                        /

                                       ORDER

      This cause is before the Court on Plaintiff's Request for Entry of Default Judgment

by Clerk Under Rule 55(b)(1) (Doc. 13) filed on February 26, 2019. The United States

Magistrate Judge has submitted a report recommending that the motion be denied without

prejudice.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed March 4, 2019 (Doc. 14), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     Plaintiff’s Request for Entry of Default Judgment by Clerk Under Rule

55(b)(1) (Doc. 13) is DENIED WITHOUT PREJUDICE.

      3.     Plaintiff may have thirty (30) days to supplement the record.
      DONE AND ORDERED in Orlando, Florida on March 19, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     2
